UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7639


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KENYATTE BROWN,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:01-cr-01109-MBS-1; 3:07-cv-70011-MJP)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenyatte Brown, Appellant Pro Se. William Kenneth Witherspoon,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenyatte Brown seeks to appeal the district court’s

orders denying         Brown’s       motion      to    amend   his     28    U.S.C.      § 2255

(2012) motion and denying reconsideration.                            The order is not

appealable       unless        a    circuit        justice      or     judge       issues     a

certificate      of    appealability.              See    28   U.S.C.       § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies     this    standard      by

demonstrating         that     reasonable          jurists     would        find    that     the

district       court’s    assessment        of     the     constitutional          claims    is

debatable      or     wrong.        Slack     v.      McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense       with    oral        argument      because       the    facts        and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3